DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Beckmann (US 2010/0060303 A1; hereinafter Beckmann).
Regarding Claim 11, Beckmann discloses a testing board (para [0034]; electrical circuit diagnostic tool of the present invention includes two case halves, and a circuit board) comprising 

    PNG
    media_image1.png
    678
    527
    media_image1.png
    Greyscale

at least a metal-oxide-semiconductor field-effect transistor (MOSFET) component (Fig. 3, item 312) and a microcontroller unit (MCU) component (Fig. 3, item 340), and the testing board (para [0034]; electrical circuit diagnostic tool of the present invention includes two case halves, and a circuit board), being configured to simulate, along with an electronic load (Fig. 3, item 303), a working state of an electronic device to test an adaptor to-be-tested (Fig. 3 and para[0039]; microprocessor 340 is suitably .

Allowable Subject Matter
Claims 1 – 10 and 12 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “the testing module being coupled with the host computer to detect the target output state of the adaptor to-be-tested, to obtain output information of the adaptor to-be-tested and send the output information to the host computer; and the host computer being configured to output a test result of the adaptor to-be-tested according to the output information of the adaptor to-be-tested” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 10, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 12, the prior art of record does not teach claimed limitation: “controlling, according to the simulated battery voltage value, an adaptor to-be-tested to be in a target output state; detecting the target output state of the adaptor to-be-tested to obtain output information of the adaptor to-be-tested; and outputting a test result of the adaptor to-be-tested according to the output information of the adaptor to-be-tested” in combination with all other claimed limitations of claim 12.
Regarding Claims 13 – 20, the claims are allowed as they further limit allowed claim 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tian (US 2020/0136410 A1) suggests that the testing system includes a testing board, an electronic load, and a host computer; the testing board is coupled with and cooperates with the electronic load and at the same time, simulates a state of the terminal by controlling a metal-oxide-semiconductor field-effect transistor ( MOSFET) switch; specifically, according to implementations, the testing board can transmit various values detected of the adaptor to the host computer, for example, the testing board reports the output state detected of the adaptor to the host computer (see para [0035]).
Dickinson et al. (US 2012/0022811 A1) teaches that the means for simulating electric vehicle load may comprise a plurality of resistor banks, selectable via microcontroller-controlled switches, having a load approximating an expected load of an electric vehicle (see para [0004]).
Fifield et al. (US 8,930,729 B1) discloses the MOSFET loading device may be implemented within an integrated circuit including some or all of the other portions of the load testing circuit (see column 6, lines 18 – 21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/31/2021